                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


LAWSON HEIRS INCORPORATED,
a Virginia corporation

         Plaintiff,

v.                                  Civil Action No. 2:17-cv-2198

SKYWAY TOWERS, LLC, a
Delaware limited liability
Company, and DELORSE FRY FARLEY,
and HOWARD LEE FARLEY JR.,
husband and wife,

         Defendants.



                    MEMORANDUM OPINION AND ORDER


         Pending is the defendant’s Motion in Limine to Limit

Testimony of Plaintiff’s Expert Witness, Roger Griffith, filed

June 28, 2018.


         The defendants anticipate that plaintiff’s expert

witness, Roger Griffith, will testify as to the future rent,

reduced to present value, that should be paid by one or more

defendants for use by Skyway of any real property found to be

owned by plaintiff and trespassed upon by one or more

defendants.   This testimony is likely admissible for purposes of

damages, but if the court should instead order ejectment, the
defendants correctly point out that future damages would

necessarily be limited to the time of occupancy.


         It is ORDERED that the motion be, and hereby is,

denied, but with the understanding that damages will be limited

to the time of occupancy if ejectment is ordered.


         The Clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                    ENTER: March 22, 2019




                                2
